I cannot give assent to the conclusion reached by the majority in this case.
The record discloses that the defendants admitted liability for the collision and further admitted that the *Page 528 
plaintiff was injured. The real controversy in the case centered around the question of the seriousness of the plaintiff's injury. Under these circumstances, in my judgment, the only question for determination by the jury was the amount of damage to which the plaintiff was entitled; submitting a form of verdict in favor of defendants and entering judgment upon such verdict in favor of defendants constituted error prejudicial to the rights of the plaintiff.
The judgment of both the Court of Appeals and the Court of Common Pleas should be reversed and the cause remanded to the Court of Common Pleas for a new trial.
WEYGANDT, C.J., and HART, J., concur in the foregoing dissenting opinion.